CALLAHAN, Circuit Judge,
dissenting.
Although I appreciate the hardship Tetyana Antoshehenko has suffered, we must deny the petition for review of a denial of asylum unless the record compels a result contrary to that reached by the Immigration Judge (“IJ”). Krotova v. Gonzales, 416 F.3d 1080, 1084 (9th Cir.2005). Antoshchenko herself provided the evidence supporting the IJ’s determination that Antoshchenko has not demonstrated past per*583secution based on her religion. Because the evidence does not compel a conclusion that the IJ was wrong, I respectfully dissent.
Antoshchenko may well have experienced discrimination in her life, something I do not condone, but discrimination alone does not normally rise to the level of persecution. See Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir.1995) (explaining that “[d]iscrimination on the basis of race or religion, as morally reprehensible as it may be, does not ordinarily amount to ‘persecution’ within the meaning of the Act”).
The primary basis for the majority’s conclusion that Antoshchenko was persecuted is four incidents, consisting of two arrests, a robbery and a fire at her apartment. The two arrests are the most serious allegations, but based on Antoshchenko’s own admissions on cross-examination the IJ concluded that these were investigatory arrests of suspected illegal activity. Antoshchenko acknowledged with respect to the first arrest that she may have been engaged in an illegal protest. She acknowledged that the second arrest resulted when police demanded to see her internal passport, which she was apparently required to carry, but did not have with her. The majority comments that she was not charged with any crime, but I would note that in our country the police arrest persons on occasion for suspicion of criminal activity and then release them without charge or with a warning. Thus, the IJ’s conclusion that both arrests were for suspicion of the violation of a “law of general applicability” was reasonable and supported by Antoshchenko’s testimony.
The majority also cites the fact that the second arrest occurred as Antoshchenko and other Jews were leaving the synagogue. Yet Antoshchenko testified that the synagogue was “literally 30 to 35 meters” from the police station. Accordingly, the fact that police were in the vicinity of the synagogue and checking identity papers does not compel a conclusion that the police were acting with any improper motive to harass Antoshchenko.
The IJ’s conclusion that Antoshchenko failed to show that the robbery and fire were related to her religion is also reasonable. The IJ concluded that the robbery was most likely “a random criminal act.” 4 Although the majority describes the robbery as occurring “as soon as” she was released and “very close to police station” the evidence on this point is unclear. The IJ described the event as occurring “shortly after leaving the station.” Antoshchenko testified that when she returned to the police station to report the crime the police officer who had interrogated her said: “[A]m I a dog to chase something through the rain to get something that belongs to you[?] Be happy that you stayed alive altogether.” These facts do not compel a conclusion that Antoshchenko was targeted or that police refused to investigate because she was Jewish.
With respect to the fire in her apartment, Antoshchenko admits that there is at most circumstantial evidence that it was arson, much less that it was religiously motivated arson. The record indicates that a “preliminary investigation was conducted,” but authorities concluded that the fire was a normal everyday occurrence and they did not have money for further investigation. There was no “criminal investigation” of the fire apparently because the authorities concluded it was an accident.
In light of all of the evidence, I disagree with the majority’s characterization of the *584IJ’s findings as “speculative and hence not entitled to deference” (citing Shah v. INS, 220 F.3d 1062, 1069 (9th Cir.2000)). Antoshchenko had the burden of proving past persecution based on her religion. Ladha v. INS, 215 F.3d 889, 897 (9th Cir.2000). The IJ reasonably concluded that Antoshchenko had simply failed to present facts establishing a sufficient nexus between the events and anti-Semitism.
Moreover, the majority’s reliance on Shah is misplaced. Shah explained that “[cjonjeeture and speculation can never replace substantial evidence.” Shah, 220 F.3d at 1069 (quoting Maini v. INS, 212 F.3d 1167, 1175 (9th Cir.2000)). In other words, the decision of the IJ must be based on substantial evidence and cannot be merely unsupported conjecture. See also Lopez-Reyes v. INS, 79 F.3d 908, 912 (9th Cir.1996) (holding that because the IJ did not set forth a specific reason for his conclusion but the conclusion was based on personal conjecture the conclusion therefore was not based on evidence). I agree that conjecture unsupported by evidence is not entitled to deference, but in the present case, the IJ’s findings were supported by specific facts provided by Antoshchenko’s testimony and are not mere conjecture.
Finally, the events described by Antoshchenko — being detained twice for several hours, being pushed by police when she was arrested, and being robbed and beaten by unknown assailants — are reprehensible but are nowhere near the level of seriousness found in the three asylum cases cited by the majority.5 The majority concedes that in two of those cases the women “were more badly harmed than Antoshchenko” but suggests that Antoshchenko’s injuries were “comparable to the large bruise and broken lip suffered by” petitioner in Krotova. Yet in Krotova the court explained that “Petitioner experienced three violent assaults (one occurring at a synagogue and one involving her 9-year-old daughter), the murder of a close family friend, and the severe beating of her brother — all perpetrated by anti-Semitic groups.” Krotova, 416 F.3d at 1084. Antoshchenko’s mistreatment does not include either the gravity of injury or the clear racial animus present in the cases cited by the majority.
The evidence was probably sufficient to allow the IJ to find past persecution. However, our review is limited to determining whether the evidence compelled such a finding. I would deny the petition because Antoshchenko’s testimony suggested that there were reasons other than anti-Semitism motivating the actions taken against her.

. The IJ noted that Antoshchenko testified that her assailants "told her nothing but to stop screaming.” This is in stark contrast to cases such as Smolniakova v. Gonzales, 422 F.3d 1037, 1049 (9th Cir.2005), in which “Smolniakova's assailants called her a ‘Jewish Bitch’ ” thus establishing a nexus between the beating and her religion.


. The majority cites Korablina v. INS, 158 F.3d 1038, 1041 (9th Cir.1998), in which the petitioner "was the subject of repeated beatings,” Smolniakova, 422 F.3d at 1049-50, involving the brutal murder of two “close family friends,” plus an assault on Smolniakova followed by repeated death threats, and Krotova v. Gonzales, 416 F.3d 1080, 1084 (9th Cir.2005), involving three violent assaults.